Citation Nr: 0303749	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 26, 1999, 
for the award of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971.  This appeal arises from a March 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  That rating 
decision granted service connection for post-traumatic stress 
disorder and assigned a 100 percent schedular evaluation from 
September 26, 1999.  A subsequent rating decision in 
September 2001 determined that there was error in the March 
2001 rating decision and that the proper effective date for 
the award of service connection was November 26, 1999.  The 
veteran contends that the effective date of the award of 
service connection for post-traumatic stress disorder should 
be earlier.

The veteran testified at a videoconference hearing that was 
chaired by the undersigned in August 2002.  A transcript of 
that hearing has been made part of the record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The Board denied a claim for service connection for post-
traumatic stress disorder in December 1997, based on the lack 
of a documented stressor.  The veteran did not appeal that 
decision.

3.  An unappealed rating decision of the RO in October 1998 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim for service 
connection for post-traumatic stress disorder.

4.  The veteran requested the re-opening of that claim on 
November 26, 1999; and an informal claim for this particular 
benefit had not been filed between October 1998 and November 
26, 1999.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than November 26, 1999, for a grant of service connection for 
post-traumatic stress disorder  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claim on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The final rule 
implementing the VCAA, which is also applicable to this 
appeal, was published on August 29, 2001.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim on appeal.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002); and the recent decision of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran was properly advised, by the statement of the 
case (SOC) dated in September 2001, of the effective dates 
for service connection awards based on a reopened claim.  At 
his videoconference hearing in August 2002, the undersigned 
advised the veteran of the provisions of VCAA and informed 
him of the type of evidence that he should submit to support 
his claim as well as the type of evidence that VA would 
obtain.  The veteran submitted argument at the 
videoconference hearing, and subsequent to the hearing, he 
submitted copies of a 1996 Social Security Administration 
decision and additional outpatient records.  He has not 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Thus, no 
additional assistance to the veteran is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

A review of the record shows that the veteran filed a claim 
for service connection for post-traumatic stress disorder in 
December 1993.  By letter dated in January 1994, the RO 
advised the veteran that, in order for the RO to process his 
claim, he needed to submit specific details of the events 
that caused his post-traumatic stress disorder, to include 
dates, places, and units of assignment at the time of the 
events, a description of the events, and any medals or 
citations received as the result of the claimed events.  He 
was also asked in that letter to furnish the names and other 
identifying information concerning any other individuals 
involved in the claimed stressful events or who might have 
witnessed the incidents.  A VA mental disorders examination 
was conducted shortly thereafter.  The veteran never answered 
the RO's request for specific details of the claimed 
stressors.

As indicated earlier, the Board denied service connection for 
PTSD in a December 1997 decision.  The denial was essentially 
based on the lack of a documented stressor.  The veteran did 
not appeal the Board's decision.

The RO received a petition from the veteran to reopen his 
previously denied claim for service connection for PTSD in 
September 1998.  By a rating decision dated in October 1998, 
the RO found that new and material evidence had not been 
submitted, and the veteran's claim was not reopened.  The 
veteran was informed of this decision by letter dated October 
29, 1998.  The veteran did not appeal the October 1998 rating 
decision, and it became final.  

On November 26, 1999, the RO received the veteran's request 
to reopen his claim for service connection for post-traumatic 
stress disorder.  Thereafter, in September 2000, the RO 
received a report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) that served to show that 
the veteran's unit performed graves registration duties in 
Vietnam, and that the base camp of his company was subjected 
to attacks during relevant periods of his period of Vietnam 
service.  

An April 2000 VA examination report notes a diagnosis of PTSD 
based on stressors, including being subjected to incoming 
fire at Long Binh and picking up bodies after attacks.  

An October 2000 rating decision determined that this evidence 
was not new and material to reopen the veteran's claim.  
However, in a March 2001 rating decision, based on a 
difference of opinion under 38 C.F.R. § 3.105(b), the 
Director the VA Compensation and Pension Service granted 
service connection for post-traumatic stress disorder.  A 
rating of 100 percent was assigned for this disability 
effective from September 26, 1999 (later corrected to 
November 26, 1999), the date when the veteran filed his 
formal petition to reopen his previously denied service 
connection claim.  

The record shows, and the veteran has not contended 
otherwise, that the veteran never appealed the October 1998 
rating decision, the most recent decision in which his claim 
for service connection for post-traumatic stress disorder was 
denied.  Thus, that rating decision is final and binding as 
to all VA field offices based on evidence on file at the time 
the veteran was notified of the decision, and is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129(a) (1998).

Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for the 
Federal Circuit has specifically held that the Board may not 
consider the merits of a previously and finally disallowed 
claim unless new and material evidence is presented.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

It is not disputed that the veteran requested the reopening 
of his claim for service connection for post-traumatic stress 
disorder on November 26, 1999.  The RO reopened his claim in 
a March 2001 rating decision, granting service connection for 
post-traumatic stress disorder, based on a determination that 
the preponderance of the evidence, which now included 
verification of some of the veteran's claimed stressors, and 
an April 2000 opinion from a VA physician establishing the 
likelihood of there being a nexus between the current 
disability and service, favored the veteran's claim.

The veteran has expressed his disagreement with the effective 
date of November 26, 1999, that has been assigned by the RO.  
Essentially, he contends that since he filed for service 
connection for post-traumatic stress disorder in 1993, the 
effective date of the grant of service connection should go 
back to that date.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.400 (2002).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, a claim re-opened 
after final disallowance, or a claim for increase "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later." 38 C.F.R. § 3.400 (2002). (emphasis added).  
An award based on difference of opinion under the 
circumstances of this case falls under the general rule.  38 
C.F.R. § 3.400 (h)(1) (2002).

The effective date of a grant of direct service connection 
shall be the day following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2002).

The effective date of a reopened claim will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is later, except as provided in § 20.1304(b)(1). 
See 38 C.F.R. § 3.400(r) (2002).  The Board notes that the 
exception provided in Section 20.1304(b)(1) essentially 
refers to cases in which the Board has not accepted 
additional evidence submitted after the expiration of the 90- 
day period following notification of certification of the 
appeal, and that evidence is thereafter found to be the basis 
for an allowance.  This exceptional circumstance is not 
applicable to the veteran's case.  

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2002).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits.  38 C.F.R. § 
3.155(a) (2002).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In the present case, the veteran did not file his claim for 
service connection for post-traumatic stress disorder before 
the expiration of the one- year period immediately following 
his separation from active military service.  Therefore, the 
day after the veteran's discharge cannot be assigned as the 
effective date in this case.  Since the grant of service 
connection in this case, which was accomplished in the year 
2001, was based on a reopened claim due to new and material 
evidence, the effective date in this case has, therefore, to 
be assigned based on the provisions of § 3.400(q)(2) and (r), 
which means that the effective date will be either the date 
when the reopened claim was received (November 26, 1999), or 
the date when entitlement arose.

As noted earlier, it is not disputed that the veteran 
requested the reopening of his claim for service connection 
for post-traumatic stress disorder on November 26, 1999.  It 
remains to be determined whether the veteran submitted an 
informal claim for service connection for post-traumatic 
stress disorder at any time between October 1998 (the date of 
the final denial of his original claim) and November 26, 1999 
(the date of the receipt of his formal claim to reopen).  If 
it were shown that he did, then an effective date earlier 
than November 26, 1999, might be warranted.

The record shows that the veteran did not submit an informal 
claim for service connection for post-traumatic stress 
disorder between October 1998 and November 26, 1999:  An 
informal claim was not submitted under 38 C.F.R. § 3.155 
because no communication was ever filed between both dates 
indicating the veteran's intent to re- apply for service 
connection for post-traumatic stress disorder.  An informal 
claim must identify the benefit sought.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998) (noting that VA "is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed," and citing Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition 
that VA is not required to do a "prognostication" or "conjure 
up" issues that were not raised by the appellant, but to 
review issues reasonably raised by the substantive appeal).  
These cases make it evident that a veteran's service medical 
records cannot be construed as constituting an informal claim 
for service connection.  A claimant still has to let it be 
known, in some way, that he is seeking service connection for 
a particular disability before it can be concluded that any 
statement to that effect is considered an informal claim.

An informal claim for service connection for post-traumatic 
stress disorder was not submitted under 38 C.F.R. § 3.157 
either because, insofar as the veteran had not been granted 
service connection for that disability prior to November 26, 
1999, a mere review of medical records dated prior to that 
date could not have been construed as an informal claim under 
§ 3.157.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Had this been a claim for an increased rating for an already 
service-connected disability (which this was not), and had 
the file included medical evidence showing treatment for such 
disability prior to November 26, 1999, the Board could have 
found that that record constituted an informal claim for an 
increased rating, and could have adjusted the effective date 
assigned in this case accordingly.

Having determined that the veteran's claim for service 
connection for post-traumatic stress disorder was submitted 
on November 26, 1999, a finding as to when entitlement to 
this benefit arose is unnecessary insofar as, per the 
applicable regulation, an effective date earlier than 
November 26, 1999, would not be warranted:  As indicated 
earlier, the effective date in cases where service connection 
has been granted after the claim has been reopened shall be 
the date of the filing of the claim or the date when 
entitlement arose, whichever is later.

In short, the record shows that the RO denied an attempt to 
reopen a claim for service connection for post-traumatic 
stress disorder in an October 1998 rating decision, which 
became final because it was never appealed; that the 
veteran's formal request to reopen his claim was received by 
the RO on November 26, 1999; and that an informal claim for 
this particular benefit was never filed between October 1998 
and November 26, 1999.  In view of this finding, the Board 
concludes that there is no legal entitlement to an effective 
date earlier than November 26, 1999, for a grant of service 
connection for post-traumatic stress disorder.

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim.  The benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001)


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

